Case 0:19-cv-62197-RNS Document 31 Entered on FLSD Docket 06/29/2020 Page 1 of 10



                             United States District Court
                                       for the
                             Southern District of Florida

   Mariela Itayim and others,            )
   Plaintiffs                            )
                                         )
                                           Civil Action No. 19-62197-Civ-Scola
   v.                                    )
                                         )
   CYS Group, Inc., Defendant

                           Order Granting Final Approval To
                     Class Action Settlement And Final Judgment

         On March 6, 2020, the Court granted preliminary approval to the proposed
  class action settlement set forth in the Settlement Agreement and Release (the
  “Settlement Agreement”) between Plaintiff Mariela Itayim (“Plaintiff”), on behalf
  of herself and all members of the Settlement Class, 1 and Defendant CYS Group,
                                                      0F




  Inc. (“CYS” or “Defendant”). The Court also provisionally certified the Settlement
  Class for settlement purposes and approved the procedure for giving Class Notice
  to the members of the Settlement Class.
         On June 25, 2020, the Court held a duly noticed Final Approval Hearing
  to consider: (1) whether the terms and conditions of the Settlement Agreement
  are fair, reasonable, and adequate; (2) whether a judgment should be entered
  dismissing the Plaintiff’s Complaint on the merits and with prejudice in favor of
  the Defendant and against all persons or entities who are Settlement Class
  Members herein who have not requested exclusion from the Settlement Class;
  and (3) whether and in what amount to award counsel for the Settlement Class
  Attorneys’ Fees and Expenses and whether and in what amount to award a
  Service Award to Plaintiff.

             NOW , THEREFORE, IT IS HEREBY ORDERED THAT:
        I.       JURISDICTION OF THE COURT

        1.    The Court has personal jurisdiction over the parties and the
  Settlement Class Members, venue is proper, and the Court has subject matter
  to approve the Agreement, including all Exhibits thereto, and to enter this Final
  Approval Order. Without in any way affecting the finality of this Final Approval
  Order, this Court hereby retains jurisdiction as to all matters relating to

         Unless otherwise defined, capitalized terms herein have the definitions
             1

  found in the Settlement Agreement.
Case 0:19-cv-62197-RNS Document 31 Entered on FLSD Docket 06/29/2020 Page 2 of 10



  administration, consummation, enforcement, and interpretation of the
  Settlement Agreement and of this Final Approval Order, and for any other
  necessary purpose.
         2.    The Settlement Agreement was negotiated at arm’s length by
  experienced counsel who were fully informed of the facts and circumstances of
  this litigation (the “Action”) and of the strengths and weaknesses of their
  respective positions. The Settlement Agreement was reached after the Parties
  had engaged in extensive settlement discussions and after the exchange of
  discovery, including information about the size and scope of the Settlement
  Class. Counsel for the Parties were therefore well positioned to evaluate the
  benefits of the Settlement Agreement, taking into account the expense, risk, and
  uncertainty of protracted litigation.
         3.    The Court finds that the prerequisites for a class action under
  Federal Rule of Civil Procedure 23 have been satisfied for settlement purposes
  for each Settlement Class Member in that: (a) the number of Settlement Class
  Members is so numerous that joinder of all members thereof is impracticable;
  (b) there are questions of law and fact common to the Settlement Class; (c) the
  claims of Plaintiff are typical of the claims of the Settlement Class she seeks to
  represent; (d) Plaintiff has and will continue to fairly and adequately represent
  the interests of the Settlement Class for purposes of entering into the Settlement
  Agreement; (e) the questions of law and fact common to the Settlement Class
  Members predominate over any questions affecting any individual Settlement
  Class Member; (f) the Settlement Class is ascertainable; and (g) a class action is
  superior to the other available methods for the fair and efficient adjudication of
  the controversy.

     II.   CERTIFICATION OF SETTLEMENT CLASS

        4.    Pursuant to Fed. R. Civ. P. 23, this Court finally certifies the
  following Settlement Class as identified in the Settlement Agreement: All
  individuals within the United States who were called using a prerecorded voice
  by CYS without prior express consent as a result of CYS obtaining their
  telephone number in connection with the January 6-7, 2018 Fort Lauderdale,
  FL Bridal Wedding Expo. Excluded from the Settlement Class are: (i) the district
  judge and magistrate judge presiding over this case, the judges of the U.S. Court
  of Appeals for the Eleventh Circuit, their spouses, and persons within the third
  degree of relationship to either of them; (2) individuals who are or were during
  the Class Period agents, directors, employees, officers, or servants of the
Case 0:19-cv-62197-RNS Document 31 Entered on FLSD Docket 06/29/2020 Page 3 of 10



  Released Parties; (3) Plaintiff’s counsel and their employees, and (4) all persons
  who file a timely and proper request to be excluded from the Settlement Class. 2

     III.      APPOINTMENT        OF    CLASS    REPRESENTATIVES AND             CLASS
               COUNSEL

        5.   The Court finally appoints Avi R. Kaufman and Rachel E. Kaufman
  of Kaufman P.A. as Class Counsel for the Settlement Class.
        6.   The Court finally designates Plaintiff as Class Representative.

     IV.       NOTICE AND CLAIMS PROCESS

          7.  The Court finds the following on notice to the Settlement Class:
              a.    The Court finds that the distribution of the Class Notice, as
  provided for in the Settlement Agreement, (i) constituted the best practicable
  notice under the circumstances to Settlement Class Members, (ii) constituted
  notice that was reasonably calculated, under the circumstances, to apprise
  Settlement Class Members of, among other things, the pendency of the Action,
  the nature and terms of the proposed Settlement, their right to object or to
  exclude themselves from the proposed Settlement, and their right to appear at
  the Final Approval Hearing, (iii) was reasonable and constituted due, adequate,
  and sufficient notice to all persons entitled to be provided with notice, and (iv)
  complied fully with the requirements of Fed. R. Civ. P. 23, the United States
  Constitution, the Rules of this Court, and any other applicable law.
              b.    The Court finds that the Class Notice and methodology set
  forth in the Settlement Agreement, the Preliminary Approval Order, and this
  Final Approval Order (i) constitute the most effective and practicable notice of
  the Final Approval Order, the relief available to Settlement Class Members
  pursuant to the Final Approval Order, and applicable time periods; (ii) constitute
  due, adequate, and sufficient notice for all other purposes to all Settlement Class
  Members; and (iii) comply fully with the requirements of Fed. R. Civ. P. 23, the
  United States Constitution, the Rules of this Court, and any other applicable
  laws.

     V.        FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT

       8.    The Settlement Agreement is finally approved in all respects as fair,
  reasonable and adequate. The terms and provisions of the Settlement
  Agreement, including all Exhibits thereto, have been entered into in good faith
  and are hereby fully and finally approved as fair, reasonable, and adequate as

          2   Attached as Exhibit A is a list of all valid opt outs from the Settlement
  Class.
Case 0:19-cv-62197-RNS Document 31 Entered on FLSD Docket 06/29/2020 Page 4 of 10



  to, and in the best interests of, each of the Parties and the Settlement Class
  Members.

     VI.   ADMINISTRATION OF THE SETTLEMENT

         9.     The Parties are hereby directed to implement the Settlement
  Agreement according to its terms and provisions. The Administrator is directed
  to provide Claim Settlement Payments to those Settlement Class Members who
  submit valid, timely, and complete Claims.
         10. The Court hereby approves Class Counsel’s request for attorney
  fees, costs, and expenses, and awards Class Counsel $141,000.00 as
  reasonable attorneys’ fees and costs, in the manner specified in the Settlement
  Agreement. (See Declaration in Support of Fees, ECF No. 31-1.) The Court finds
  that the requested fees are reasonable under the percentage of the fund for the
  reasons set forth herein. The award of attorneys’ fees and costs to Class Counsel
  shall be paid from the Settlement Fund within the time period and manner set
  forth in the Settlement Agreement.
         11. The Court hereby awards Class Counsel for their time incurred and
  expenses advanced. The Court has concluded that: (a) Class Counsel achieved a
  favorable result for the Class by obtaining Defendant’s agreement to make
  significant funds available to Settlement Class Members, subject to submission
  of valid claims by eligible Settlement Class Members; (b) Class Counsel devoted
  substantial effort to pre- and post-filing investigation, legal analysis, and
  litigation; (c) Class Counsel prosecuted the Settlement Class’s claims on a
  contingent fee basis, investing significant time and accumulating costs with no
  guarantee that they would receive compensation for their services or recover
  their expenses; (d) Class Counsel employed their knowledge of and experience
  with class action litigation in achieving a valuable settlement for the Settlement
  Class, in spite of Defendant’s possible legal defenses and its experienced and
  capable counsel; (e) Class Counsel has a standard agreement with Plaintiff, who
  has reviewed the Settlement Agreement and been informed of and approved
  Class Counsel’s fee request; and (f) the Notice informed Settlement Class
  Members of the amount and nature of Class Counsel’s fee and cost request under
  the Settlement Agreement, Class Counsel filed and posted their Petition in time
  for Settlement Class Members to make a meaningful decision whether to object
  to the Class Counsel’s fee request, and no Settlement Class Member(s) objected.
         12. In addition, the Court has applied the factors articulated in Camden
  I Condominium Ass’n, Inc. v. Dunkle, 946 F.2d 768 (11th Cir. 1991), to confirm
  the reasonableness of fees and costs requested. The court finds and concludes
  that the following applicable factors support the requested award of attorneys’
  fees and costs:
Case 0:19-cv-62197-RNS Document 31 Entered on FLSD Docket 06/29/2020 Page 5 of 10




              a. Time and Labor Required, Preclusion from Other Employment and
                 Time Limits Imposed

        The work required of Class Counsel was extensive. These efforts required
  work representing Plaintiff and the class without compensation. The substantial
  work necessitated by this case diverted Class Counsel from putting time and
  resources into other matters.

              b. Case Involved Difficult Issues; Risk of Nonpayment and Not
                 Prevailing on the Claims was High

         This case involved difficult substantive issues which presented a
  significant risk of nonpayment, including uncertainty on class certification, and
  contested issues about whether the prerecorded voice calls made by or on behalf
  of the Defendant constituted an unsolicited call under the Telephone Consumer
  Protection Act (“TCPA”), in a setting of developing case law and FCC rulings and
  recovery being dependent on a successful outcome, which was uncertain.

              c. Class Counsel Achieved an Excellent Result for the Settlement
                 Class

        Class Counsel achieved excellent monetary results for Settlement Class
  Members. Here, the Settlement will produce a per person cash benefit that is
  well within the range of recoveries established by other court approved TCPA
  class action settlements. See, e.g., Spillman v. RPM Pizza, LLC, Case No. 3:10-cv-
  00349 (S.D. Fla.).

              d. The Requested Fee is Consistent with Customary Fees Awarded
                 in Similar Cases

        Many similar TCPA class settlements provide up to one third of the fund.
  See Guarisma v. ADCAHB Medical Coverages, Inc., 1:13-cv-21016, Doc. 95 (S.D.
  Fla. June 24, 2015) (awarding one-third plus costs). Common-fund attorney fee
  awards of up to one-third are “consistent with the trend in this Circuit.” Reyes
  v. AT&T Mobility Servs., LLC, No. 10-20837-CIV, [DE 196], at 6. Here, Class
  Counsel is awarded an amount that does not exceed thirty percent of the fund,
  which is slightly less than and consistent with these other cases. This outcome
  was made possible by Class Counsel’s extensive experience in litigating class
  actions of similar size, scope, and complexity to the instant action. Class Counsel
  regularly engages in complex litigation involving consumer issues and has been
  class counsel in numerous consumer class action cases.
Case 0:19-cv-62197-RNS Document 31 Entered on FLSD Docket 06/29/2020 Page 6 of 10



              e. This Case Required a High Level of Skill

         Class Counsel achieved a settlement that confers substantial monetary
  benefits to the Settlement Class despite the hard-fought litigation against a
  sophisticated and well-financed defendant represented by top-tier counsel. See
  In re Sunbeam Sec. Litig., 176 F. Supp. 2d 1323, 1334 (S.D. Fla. 2001).

        13. The Court awards a Service Award in the amount of $5,000.00 to
  Plaintiff payable pursuant to the terms of the Settlement Agreement.

     VII.   RELEASE OF CLAIMS

         14. Upon entry of this Final Approval Order, all members of the Class
  who did not validly and timely submit Requests for Exclusion in the manner
  provided in the Agreement shall, by operation of this Final Approval Order, have
  fully, finally and forever released, relinquished and discharged the Released
  Parties from the Released Claims as set forth in the Settlement Agreement.
         15. Furthermore, all members of the Class who did not validly and
  timely submit Requests for Exclusion in the manner provided in the Agreement
  are hereby permanently barred and enjoined from filing, commencing,
  prosecuting, maintaining, intervening in, participating in, conducting or
  continuing, either directly or in any other capacity, either individually or as a
  class, any action or proceeding in any court, agency, arbitration, tribunal or
  jurisdiction, asserting any claims released pursuant to the Settlement
  Agreement, or seeking an award of fees and costs of any kind or nature
  whatsoever and pursuant to any authority or theory whatsoever, relating to or
  arising from the Action or that could have been brought in the Action and/or as
  a result of or in addition to those provided by the Settlement Agreement.
         16. The terms of the Settlement Agreement and of this Final Approval
  Order, including all Exhibits thereto, shall be forever binding on, and shall have
  res judicata and preclusive effect in, all pending and future lawsuits maintained
  by Plaintiff and all other Settlement Class Members, as well as their heirs,
  executors and administrators, successors, and assigns.
         17. The Releases, which are set forth in Section V of the Settlement
  Agreement and which are also set forth below, are expressly incorporated herein
  in all respects and are effective as of the date of this Final Approval Order; and
  the Released Parties (as that term is defined below and in the Settlement
  Agreement) are forever released, relinquished, and discharged by the Releasing
  Persons (as that term is defined below and in the Settlement Agreement) from all
  Released Claims (as that term is defined below and in the Settlement Agreement).
                a.    The Settlement Agreement and Releases do not affect the
  rights of Settlement Class Members who timely and properly submit a Request
Case 0:19-cv-62197-RNS Document 31 Entered on FLSD Docket 06/29/2020 Page 7 of 10



  for Exclusion from the Settlement in accordance with the requirements in
  Section III(D) of the Settlement Agreement.
               b.     The administration and consummation of the Settlement as
  embodied in the Settlement Agreement shall be under the authority of the Court.
  The Court shall retain jurisdiction to protect, preserve, and implement the
  Settlement Agreement, including, but not limited to, enforcement of the Releases.
  The Court expressly retains jurisdiction in order to enter such further orders as
  may be necessary or appropriate in administering and implementing the terms
  and provisions of the Settlement Agreement.
               c.     The Settlement Agreement shall be the exclusive remedy for
  any and all Settlement Class Members, except those who have properly
  requested exclusion (opted out), and the Released Parties shall not be subject to
  liability or expense for any of the Released Claims to any Settlement Class
  Member(s).
               d.     The Releases shall not preclude any action to enforce the
  terms of the Settlement Agreement, including participation in any of the
  processes detailed therein. The Releases set forth herein and in the Settlement
  Agreement are not intended to include the release of any rights or duties of the
  Settling Parties arising out of the Settlement Agreement, including the express
  warranties and covenants contained therein.
          18. Plaintiff and all Settlement Class Members who did not timely
  exclude themselves from the Settlement Class are, from this day forward, hereby
  permanently barred and enjoined from directly or indirectly: (a) asserting any
  Released Claims in any action or proceeding or from filing, commencing,
  prosecuting, intervening in, or participating in (as class members or otherwise)
  any action or proceeding based on any of the Released Claims; and (b) organizing
  Settlement Class Members, or soliciting the participation of Settlement Class
  Members, for purposes of pursuing any action or proceeding (including by
  seeking to amend a pending complaint to include class allegations, or seeking
  class certification in a pending or future action or proceeding) based on any of
  the Released Claims.

     VIII. NO ADMISSION OF LIABILITY

        19. Neither the Settlement Agreement, nor any of its terms and
  provisions, nor any of the negotiations or proceedings connected with it, nor any
  of the documents or statements referred to therein, nor this Final Approval
  Order, nor any of its terms and provisions, shall be:
               a.    offered by any person or received against any Released Parties
  as evidence of, or construed as or deemed to be evidence of, any presumption,
  concession, or admission by the Released Parties of the truth of the facts alleged
Case 0:19-cv-62197-RNS Document 31 Entered on FLSD Docket 06/29/2020 Page 8 of 10



  by any person, the validity of any claim that has been or could have been
  asserted in the Action or in any other litigation or judicial or administrative
  proceeding, the deficiency of any defense that has been or could have been
  asserted in the Action or in any litigation, or of any liability, negligence, fault, or
  wrongdoing by any Released Parties;
                b.    offered by any person or received against any Released Parties
  as evidence of a presumption, concession, or admission of any fault or violation
  of any law by any Released Parties; or
                c.    offered by any person or received against any Released Parties
  as evidence of a presumption, concession, or admission with respect to any
  liability, negligence, fault, or wrongdoing in any civil, criminal, or administrative
  action or proceeding.

     IX.    OTHER PROVISIONS

         20. This Final Approval Order and the Settlement Agreement (including
  the Exhibits thereto) may be filed in any action against or by any Released Parties
  (as that term is defined herein and the Settlement Agreement) to support a
  defense of res judicata, collateral estoppel, release, good faith settlement,
  judgment bar or reduction, or any theory of claim preclusion or issue preclusion
  or similar defense or counterclaim.
         21. Without further order of the Court, the Settling Parties may agree to
  reasonably necessary extensions of time to carry out any of the provisions of the
  Settlement Agreement.
         22. In the event that the Effective Date does not occur, this Final
  Approval Order shall automatically be rendered null and void and shall be
  vacated and, in such event, all orders entered and releases delivered in
  connection herewith shall be null and void. In the event that the Effective Date
  does not occur, the Settlement Agreement shall become null and void and be of
  no further force and effect, neither the Settlement Agreement nor the Court’s
  Orders related to the proposed Settlement, including this Order, shall be used
  or referred to for any purpose whatsoever, and the Parties shall retain, without
  prejudice, any and all objections, arguments, and defenses with respect to class
  certification, including the right to argue that no class should be certified for any
  purpose, and with respect to any claims or allegations in this Action.
         23. This Action, including all individual claims and class claims
  presented herein, is hereby dismissed on the merits and with prejudice against
  Plaintiff and all other Settlement Class Members, without fees or costs to any
  party except as otherwise provided herein.
Case 0:19-cv-62197-RNS Document 31 Entered on FLSD Docket 06/29/2020 Page 9 of 10



        Done and ordered in chambers, at Miami, Florida, on June 29, 2020.



                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
Case 0:19-cv-62197-RNS Document 31 Entered on FLSD Docket 06/29/2020 Page 10 of 10



                                           EXHIBIT A
         A list of all valid opt outs from the Settlement Class follows:
            1. Alyssa Filliben (Janosko)
            2. Kimoya Williams
